Citation Nr: 1426797	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from September 1959 to December 1978, including service in Vietnam during the Vietnam era. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 1992 and in March 2004 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

Historically, in a rating decision in April 1979, the RO granted service connection for high frequency hearing loss, which was not qualified further as either bilateral or unilateral.  In a rating decision in June 1992, the RO, for the first time, classified right ear hearing loss as service-connected and the left ear hearing loss as not serviceconnected.  In July 1992, the RO notified the Veteran that he was not entitled to service connection for left ear hearing loss.  In June 1993, the Veteran perfected an appeal on the claim of service connection for a left ear hearing loss disability.  In a rating decision in August 2013, the RO found that the rating decision in June 1992 was a severance of service connection without the procedural safeguards of 38 C.F.R. § 3.105(d).  For this reason, the RO granted service connection for a bilateral hearing loss disability effective January 1, 1979.

In July 1995 and November 2011, the Board remanded the case for further development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is in the Veteran's file.





The claim of service connection for tinnitus is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before August 1, 2009, and after February 14, 2012, bilateral hearing loss was productive of no worse than Level IV hearing loss in the right ear and Level II hearing loss in the left ear.

2.  For the period from August 1, 2009, to February 14, 2012, bilateral hearing loss was productive of no worse than Level VI hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing loss disability before August 1, 2009, and after February 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).
 
2.  The criteria for a 10 percent rating from August 1, 2009, to February 14, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On claim for increase, the RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2003, March 2006, and in November 2007.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess (notice of the elements of the claim).


See Vazquez-Flores (increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini (to the extent of pre adjudication VCAA notice).

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in March 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service records, VA records, and private medical records.  

The Veteran was afforded VA examinations in May 1992, September 1995, October 2003, March 2005, April 2007, August 2009, and February 2012.  As the reports of the VA examinations were based on the Veteran's medical history and described hearing loss in sufficient detail so that the Board's review of the claim is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, the record does not show a material change in the disability since the Veteran was last examined to warrant a reexamination under 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim for increase is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

On January 30, 1992, the RO received the Veteran's claim for an increased rating.

On VA audiological examination in May 1992, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
10
5
30
70
28.75
94
LEFT
5
5
20
30
15
98

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination in September 1995, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
10
15
55
90
42
94
LEFT
20
15
20
35
22
100


Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination in October 2003, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
25
50
70
95
60
88
LEFT
25
30
40
55
38
90

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination in March 2005, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
30
60
70
95
64
80
LEFT
30
35
40
55
40
88

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.



On private audiological examination in February 2006, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
30
45
65
85
56
76
LEFT
30
25
40
50
36
88

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination in April  2007, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
35
65
80
100
70
76
LEFT
45
40
45
65
49
92

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination on August 1, 2009, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
50
80
80
80
73
72
LEFT
55
45
50
75
56
88



Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level II in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiological examination on February 14, 2012, recorded pure tone thresholds, in decibels, and controlled speech discrimination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
40
75
75
100
72
82
LEFT
55
55
50
75
59
92

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

Accordingly, for the period before August 1, 2009, there is no evidence that the level of bilateral hearing loss met the criteria for a compensable rating.  38 C.F.R. § 4.85, 4.86.

For the period from August 1, 2009, to February 14, 2012, the evidence shows that the level of bilateral hearing loss met the criteria for a 10 percent rating.  

From February 14, 2012, there is no evidence that the level bilateral hearing loss meets the criteria for a compensable rating.  

On the basis of the audiograms, the preponderance of the evidence is against the claim for a compensable rating prior to August 1, 2009, and after February 14, 2012.



Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the level of hearing loss to the rating schedule, the rating criteria describe the disability levels and the symptomatology. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

During the period of the appeal, the RO granted a total disability rating from Mach 2005.  The Veteran did not appeal the effective date of the grant. 

      (The Order follows on the next page.).

ORDER

A compensable rating for a bilateral hearing loss disability before August 1, 2009, and after February 14, 2012, is denied.

A 10 percent rating for a bilateral hearing loss disability from August 1, 2009, to February 14, 2012, is granted.

REMAND

In November 2011, the Board remanded the claim of service connection for tinnitus for a VA medical opinion, in part, on the question of whether tinnitus was aggravated by service-connected hearing loss.

The requested medical opinion was rendered in May 2012, but as the opinion is inconclusive on the question of aggravation, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that:

a).  Tinnitus was caused by noise exposure in service as described by the Veteran, or, 

b).  Tinnitus was caused by or aggravated by the service-connected bilateral hearing loss. 








In this context the term "aggravation" means a permanent increase in tinnitus, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected bilateral hearing loss as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the VA examiner. 

2.  After the above development, adjudicate the claim.   If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


